Exhibit 4kk LTC BENEFIT SPECIFICATIONS Rider Date: [January 18, 2010] Funding Amount as of Rider Date: [$200,000.00] LTC Guaranteed Amount as of Rider Date: [$80,000.00] LTC Percentage as of Rider Date: [40%] Funding Deadline: [90 Day after Rider Date] Target Funding Amount: [$250,000.00] Target LTC Guaranteed Amount: [$100,000.00] LTC Coverage Effective Date: [January 18, 2012] Deductible Period: [90 Days] Minimum Acceleration Benefit Duration: [2 Years] Minimum Extension Benefit Duration: [4 Years] [5th] Rider Date Anniversary: [January 18, 2015] Target Maximum Monthly Level Benefit: [$4,166.67] LTC Charges Initial Acceleration Benefit Charge: [0.00%] ANNUALLY Maximum Acceleration Benefit Charge: [4.00%] ANNUALLY Initial Extension Benefit Charge: [2.25%] ANNUALLY [Initial Optional Nonforfeiture Benefit Charge: [0.40%] ANNUALLY] LTC Fixed Account Guaranteed Minimum Interest Rate: Contract Years 1 through 10: 1.75% Contract Years 11 and later: 3.00% AS-533 (1-10)
